

115 HR 6544 IH: The Employee Rights Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6544IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Roe of Tennessee (for himself, Mr. Wilson of South Carolina, Mr. Rokita, Mr. Smucker, Mr. Francis Rooney of Florida, Mr. Byrne, Mr. Messer, and Mr. Banks of Indiana) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide protections for workers with respect to their right to select or refrain from selecting
			 representation by a labor organization and their right to refrain from
			 paying dues or fees to a labor organization for nonrepresentational
			 activity, and for other purposes.
	
 1.Short titleThis Act may be cited as the The Employee Rights Act of 2018. 2.Representatives and electionsSection 9 of the National Labor Relations Act (29 U.S.C. 159) is amended—
 (1)in subsection (a)— (A)by striking the period at the end and inserting a colon; and
 (B)by adding at the end the following: Provided further, That representatives shall be designated or selected through a secret ballot in an election conducted by the Board.; and
 (2)in subsection (e), by adding at the end the following:  (3) (A)Petition for recertification electionsAn employer of employees within a certified bargaining unit (including a voluntarily recognized bargaining unit) covered by an agreement between such employer and a labor organization may petition the Board for a recertification election with respect to such labor organization if such employer asserts that turnover, expansion, or alteration by merger exceeds 50 percent of the bargaining unit.
 (B)ApprovalIf the Board finds that, with respect to a petition under subparagraph (A), turnover, expansion, or alteration by merger exceeds 50 percent of the bargaining unit, the Board shall hold a recertification election by members of the bargaining unit through a secret paper ballot not later than 30 days after the date of such finding. If a majority of the votes cast in a valid recertification election reject the representation by the labor organization—
 (i)the Board shall withdraw the certification of such labor organization with respect to such employer;
 (ii)the labor organization shall cease representation of employees in such bargaining unit; and (iii)any pending obligations to, or on behalf of, the labor organization in a collectively bargained contract between such employer and such labor organization shall terminate on the date that is 30 days after the date on which the recertification election is held.
 (C)RequirementsSuch election shall be conducted without regard to the pendency of any unfair labor practice charge against the employer or the labor organization representing the employees, and the Board shall rule on any objections to the election pursuant to its established time frames for resolving such matters..
 3.Right not to subsidize union nonrepresentational activitiesTitle I of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 411 et seq.) is amended by adding at the end the following:
			
 106.Right not to subsidize union nonrepresentational activitiesNo employee’s union dues, fees, or assessments or other contributions shall be used or contributed to any person, organization, or entity for any purpose not directly related to the labor organization’s collective bargaining or contract administration functions on behalf of the represented unit employee unless the employee member, or nonmember required to make such payments as a condition of employment, authorizes such expenditure in writing, after a notice period of not less than 35 days. An initial authorization provided by an employee under the preceding sentence shall expire not later than 1 year after the date on which such authorization is signed by the employee. There shall be no automatic renewal of an authorization under this section..
		